Citation Nr: 0212860	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  97-04 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits, in the amount of $4,737.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision by the Committee 
on Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's request for 
waiver of recovery of an overpayment of disability pension 
benefits in the amount of $4,737.  In May 1998, the Board 
remanded the case to the RO for additional development.


The Board notes that the veteran did not challenge the amount 
of the overpayment created; therefore, this decision is 
limited to the issue listed above.  Although the veteran's 
representative appears to assert that crediting the veteran 
for more unreimbursed medical expenses would have lessen the 
amount of overpayment created, the Board finds that this 
assertion is insufficient to raise a claim as to the validity 
of the overpayment created.  This is especially so in light 
of repeated attempts by the RO and the Board to obtain 
additional proof of payment of medical expenses and an 
updated financial status report (FSR) from the veteran.  But 
see Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); 38 
C.F.R. § 1.911(c)(1) (2002).

Review of the evidentiary record indicates that some of the 
assessed overpayment in question has been recouped.  
Nevertheless, in accordance with Franklin v. Brown, 
5 Vet. App. 190 (1993), the Board will consider the entire 
overpayment in the amount of $4,737.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the claimant 
has been adequately notified of the efforts taken to obtain 
relevant records and of the future action to be taken by VA.

2.  In April 1994, the RO advised the veteran that he had 
been awarded disability pension benefits effective October 
28, 1993 based on Social Security income of $812.10 and 
$366.10 for himself and his wife, respectively, retirement 
income of $1,000, and credit for medical insurance payments 
of $2,846 and unreimbursed medical expenditures (UME) of 
$10,976.  The RO also informed the veteran of his duty to 
notify VA of any changes in income or the amount of medical 
expenses so that his pension could be properly adjusted.

3.  In a July 1995 letter, the RO informed the veteran that 
they were conducting a special review of the medical expenses 
he claimed on his last eligibility verification report (EVR) 
for the period November 1, 1993 through October 31, 1994 and 
asked him to submit provider proof for all the medical 
expenses highlighted on an enclosed VA Form 21-8416, Medical 
Expense Report (MER).  The RO specifically notified him what 
constituted provider proof, that canceled checks were not 
acceptable verification of provider proof, and that failure 
to submit acceptable provider proof within 60 days would 
result in the removal of the medical expenses from his award 
effective November 1, 1993, which would terminate his account 
and create an overpayment that he would be required to repay.  
The veteran did not submit acceptable provider proof for all 
the highlighted medical expenses.

4.  In February 1996, the RO terminated the veteran's pension 
benefits effective November 1, 1993, due to an annual 
combined family income of $25,411, which exceeded the pension 
income limit of $14,548 for a veteran and one dependent and 
created an overpayment and advised him of his appeal rights.  

5.  In March 1996, the RO informed the veteran that 
termination of his pension benefits created an overpayment in 
the amount of $4,737 and advised him of his due process 
rights.

6.  In July 1996, the Committee denied the veteran's request 
for waiver and indicated that an overpayment of $4,737 was 
created when he failed to submit acceptable provider proof of 
payment of UME and that this resulted in an increase in 
countable income in excess of that allowed for entitlement to 
pension benefits.

7.  The veteran did not commit fraud, misrepresentation, or 
bad faith in the creation of the overpayment.

8.  The veteran was at fault in the creation of the debt in 
that he failed to submit acceptable provider proof of payment 
for medical expenses, which led to an adjustment by VA in 
countable income to an amount that exceeded entitlement to 
pension benefits.  VA was not at fault in the creation of the 
debt.

9.  Waiver of the assessed overpayment would result in unjust 
enrichment to the veteran.

10.  Recovery of the assessed overpayment would not deprive 
the veteran of basic necessities.

11.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

12.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of disability pension 
benefits in the amount of $4,737 would not be contrary to the 
principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002)).  
The VCAA became effective on November 9, 2000.  This law not 
only did away with the concept of a well-grounded claim, but 
also imposed additional duties and obligations on the VA in 
developing claims.  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
claim.  In compliance with the May 1998 Board remand, the RO 
prepared a December 1998 paid-and-due audit of the 
overpayment of improved pension benefits for the period in 
question (November 1, 1993 to October 31, 1994), requested 
and obtained confirmation from the Social Security 
Administration of the benefits paid to the appellant and his 
wife, and detailed how any deductions from the appellant as 
countable income were calculated, in particular, UME.  In 
April 2000, the RO sent the veteran copies of the paid and 
due audit and a detailed analysis of income considered during 
the overpayment period, asked him to complete and return a 
current FSR to include total family income and expenses, and 
gave him an opportunity to submit any additional evidence or 
arguments in support of his claim.  The appellant did not 
respond.  The RO also prepared a December 2000 detailed 
accounting of income and UME used to reduce countable income, 
which the Board sent to the appellant in June 2002, along 
with copies of the submitted medical documents that were not 
accepted as proof of his UME and notification of the type of 
information VA considers acceptable provider proof.  The 
Board also asked him to complete and return a current FSR to 
include total family income and expenses and gave him an 
opportunity to submit any additional evidence or arguments in 
support of his claim.  The appellant did not respond.  The 
Board further finds that, in an October 1996 statement of the 
case and an August 2001 supplemental statement of the case, 
the Committee informed the appellant of the evidence needed 
to substantiate his claim.  Therefore, the Board finds VA has 
satisfied the notice and duty-to-assist provisions contained 
in the VCAA.  Further development and further expenditure of 
VA's resources is not warranted.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant).  

Further, the Board observes that, in Barger v. Principi, No. 
97-1775, 2002 U.S. App. Vet. Claims LEXIS 381 (May 24, 2002), 
the United States Court of Appeals for Veterans Claims 
(Court) held that as the statute at issue in this appeal is 
found in chapter 53 of title 38 of the U. S. Code, which 
concerns special provisions relating to VA benefits and 
contains its own notice provisions, the notice and duty-to-
assist provisions of the VCAA do not apply.  In this case, it 
is not the factual evidence that is dispositive of this 
appeal, but rather the interpretation and application of the 
governing statute.  Thus, it would not be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).


Background

In an April 1994 rating, the RO advised the veteran that he 
had been awarded disability pension benefits effective 
October 28, 1993 based on Social Security income of $812.10 
and $366.10 for himself and his wife, respectively, 
retirement income of $1,000, and credit for medical insurance 
payments of $2,846 and UME of $10,976.  When the RO notified 
the veteran of his award of pension benefits, he was also 
advised of the maximum annual amount of income he could 
receive and informed him of his duty to notify VA of any 
changes in family income or the amount of medical expenses so 
that his pension could be properly adjusted.  

In a July 1995 letter, the RO informed the veteran that they 
were conducting a special review of the medical expenses he 
claimed on his last EVR for the period November 1, 1993 
through October 31, 1994 and asked him to submit provider 
proof for all the medical expenses highlighted on an enclosed 
MER.  The RO specifically notified him what constituted 
provider proof, that canceled checks were not acceptable 
verification of provider proof, that failure to submit 
acceptable provider proof within 60 days would result in the 
removal of the medical expenses from his award effective 
November 1, 1993.  This, in turn, would terminate his account 
and create an overpayment that he would be required to repay.  
Before adjusting his benefits, the RO advised the appellant 
of his due process rights.  The veteran did not submit 
provider proof for all the highlighted medical expenses.

In February 1996, the RO terminated the veteran's pension 
benefits effective November 1, 1993, due to an annual 
combined family income of $25,411, which exceeded the pension 
income limit of $14,548 for a veteran and one dependent and 
created an overpayment, advised him of his appeal rights and 
enclosed a FSR to complete and return, if his family income 
dropped below the pension income limit.

In a March 1, 1996 letter, the RO informed the veteran that 
termination of his pension benefits created an overpayment in 
the amount of $4,737 and advised him of his due process 
rights and repayment options.

In a March 18, 1996 letter, the veteran requested a waiver of 
the overpayment, indicating that he did not believe he owed 
the debt and stated that he was 100 percent disabled and 
that, without the pension, the cost of medicine for him and 
his wife would make it very difficult for them.  He also 
submitted a FSR showing combined monthly income of $2,672.89 
and total monthly expenses of $2,286.13.

In July 1996 letter, the Committee denied the veteran's 
request for waiver and indicated that an overpayment of 
$4,737 was created when he failed to submit acceptable 
provider proof of payment of UME and that this resulted in an 
increase in countable income in excess of that allowed for 
entitlement to pension benefits.  The Committee found waiver 
was not precluded because of fraud, misrepresentation, or bad 
faith.  Entitlement to waiver was denied; however, because of 
the veteran's fault in the creation of the overpayment and 
because the evidence of record did not demonstrate repayment 
would cause financial hardship or be against equity and good 
conscience.  The Committee noted that VA had no alternative 
but to terminate his VA pension when the veteran failed to 
provide acceptable provider proof of payment for UME.

In an October 1996 statement of the case, the RO notified the 
veteran of the evidence, laws, and regulations considered in 
the denial of his claim.  It was noted that waiver had been 
denied because of the veteran's fault in the creation of the 
debt and because the evidence did not demonstrate collection 
would cause financial hardship.

Along with a statement received in December 1996, which the 
RO accepted as a substantive appeal, the veteran enclosed 
copies of medical expenditures for 1994, 1995 and 1996 and 
his 1994 and 1995 tax returns and indicated that repayment of 
his overpayment would create a severe hardship.

As noted above, in compliance with the May 1998 Board remand, 
the RO prepared a December 1998 paid-and-due audit of the 
overpayment of improved pension benefits for the period in 
question (November 1, 1993 to October 31, 1994), requested 
and obtained confirmation from the Social Security 
Administration of the benefits paid to the appellant and his 
wife, and detailed how any deductions from the appellant as 
countable income were calculated, in particular, UME.  In 
April 2000, the RO sent the veteran copies of the paid and 
due audit and a detailed analysis of income considered during 
the overpayment period, asked him to complete and return a 
current FSR to include total family income and expenses, and 
gave him an opportunity to submit any additional evidence or 
arguments in support of his claim.  The appellant did not 
respond.  

The RO also prepared a December 2000 detailed accounting of 
income and UME used to reduce countable income.

In an August 2001 supplemental statement of the case, the RO 
noted that the veteran had failed to respond to a request for 
a current FSR and, therefore, the Committee had no recourse 
but to consider the claim on the evidence of record.  That 
evidence showed only one FSR was ever submitted to the VA in 
March 1996 and that the veteran submitted a duplicate copy in 
August 1996.  That FSR shows a combined monthly income of 
$2,672.89 with total monthly expenses of $2,286.13 leaving a 
positive cash flow of $386.72.  Listed assets of $1,000 
consisted of cash and two automobiles.  But no resale values 
for the automobiles was included nor was his house listed as 
an asset even though the veteran showed a mortgage with an 
unpaid balance of $5,300.  Three installment obligations were 
listed; all of which were current at that time.
 
In June 2002, the Board sent to the appellant a copy of the 
December 2000 audit, copies of the submitted medical 
documents that were not accepted as proof of his UME and 
notification of the type of information VA considers 
acceptable provider proof.  The Board also asked him to 
complete and return a current FSR to include total family 
income and expenses and gave him an opportunity to submit any 
additional evidence or arguments in support of his claim.  
The appellant did not respond.


Analysis

VA law provides that recovery of overpayments of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 1.963(a) (2001).  The standard "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

The Committee has determined that the indebtedness in this 
case did not result from fraud, misrepresentation or bad 
faith on the veteran's part, any of which would constitute a 
legal bar to granting the requested waiver.  See 38 U.S.C.A. 
§ 5302.  The Board concurs; however, before recovery of 
indebtedness can be waived, it must also be shown that it 
would be against the principles of equity and good conscience 
to require the veteran to repay the debt to the government.  
38 C.F.R. 
§§ 1.963, 1.965 (2001).

Although the veteran's representative asserts that the 
veteran made a good faith effort to supply provider proof, 
based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  The record in this case shows the 
veteran was at fault in the creation of the debt in that he 
failed to submit acceptable provider proof of payment for 
UME.  The evidence does not show VA was in any way at fault 
in the creation of the debt and that the RO and the Board 
have given the veteran several opportunities to submit 
evidence in support of his waiver.  The Board notes, however, 
that balance of fault is but one of the factors for 
consideration in determining entitlement to waiver.

The Board also finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the veteran 
because he would be allowed to retain funds to which he was 
not entitled.  Because the veteran received VA disability 
pension benefits to which he was not entitled, the veteran 
was paid more than he was entitled. 

Although the veteran and his representative contend that 
recovery of the overpayment would cause financial hardship, 
the evidence of record reflects that he has sufficient 
monthly income to meet not only the cost of the basic 
necessities of life, but also provide for additional 
purchases of goods.  The Board notes that the some of the 
$4,737 overpayment already has been repaid.  The Board finds 
that based upon the evidence of record, repayment will not 
deprive the veteran of basic necessities.  In a March 1996 
FSR, the veteran listed total monthly family net income of 
$2,672.89 and average monthly expenses of $2,286.13, leaving 
him with $386.72 monthly.  The veteran failed to value all of 
his assets, in particular, his house and automobiles.  He was 
current on his installment debt, which included $16,000 for 
carpeting.  The Board must conclude, therefore, that the 
evidence fails to demonstrate that undue financial hardship 
would result from the recovery of overpayment.

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  The 
objective of VA disability pension benefits is to supplement 
the veteran's income to an amount allowable by law.  In fact, 
the record in this case shows the debt has been partially 
repaid and the veteran receive a benefit to which he was not 
entitled.  Therefore, the objective of VA benefit payments is 
not nullified by the collection of this debt.

The Board finds there is no indication that reliance on the 
overpaid benefits resulted in the veteran's relinquishment of 
a valuable right or the incurrence of a legal obligation.  
The Board has determined, therefore, after weighing all the 
evidence of record that recovery of the overpayment would not 
be against equity and good conscience.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
claim for entitlement to waiver of recovery of the assessed 
$4,737 overpayment.



ORDER

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits in the amount of $4,737 is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

